Order entered November 20, 2012




                                             In The




                                      No. 05-12-00964-CR

                             CHARLES RAY BACON, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. Fll-31310-S

                                            ORDER

       The Court GRANTS appellant’s November 18, 2012 motion to abate the appeal and

remand to the trial court for preparation of the trial court’s findings of fact and conclusions of

law on appellant’s motion to suppress blood evidence.

       This appeal is ABATED to allow the trial court to file its findings of fact and conclusions

of law. The appeal shall be reinstated THIRTY DAYS from the date of this order or when the

findings and conclusions are received, whichever is earlier.




                                                      JUSTICE